This opinion is subject to administrative correction before final disposition.




                               Before
                 HOLIFIELD, STEWART, and STARITA
                      Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                     Russell L. GAINES
  Aviation Boatswain’s Mate Aircraft Handling Third Class (E-4),
                           U.S. Navy
                           Appellant

                             No. 202200016

                        _________________________

                           Decided: 12 April 2022

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                              Hayes C. Larsen

 Sentence adjudged 13 October 2021 by a special court-martial convened
 at Naval Station Norfolk, Virginia, consisting of a military judge sitting
 alone. Sentence in the Entry of Judgment: reduction to E-3, confine-
 ment for 6 months, and a bad-conduct discharge.

                            For Appellant:
                Captain Kimberly D. Hinson, JAGC, USN
                 United States v. Gaines, NMCCA No. 202200016
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2